                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

MARTIN LUTHER ROGERS,                  :
                                       :      Civ. No. 15-7005(RMB-JS)
                    Plaintiff          :
                                       :
          v.                           :           MEMORANDUM AND ORDER
                                       :
NJDOC, et al.,                         :
                                       :
                    Defendants         :

BUMB, United States District Judge

     This matter comes before the Court upon Plaintiff’s pro se

letter request for leave to serve the amended complaint on the

remaining defendants, Judith Bender, Monica Tsakiris and Lisa

Renee Mills. (Pl’s Letter, Dkt. No. 210.) Plaintiff asserts he was

unaware that these defendants were never served, and he relied on

his counsel, who longer represents him, to obtain service. Defense

counsel for Rutgers University Behavioral and Correctional Health

Care, Laurie        Valentino,   Christopher      Simkins,   Tina   Montgomery,

University     of    Medicine    and       Dentistry   and   Roni   J.   Feldman

(collectively the “Medical Defendants”) filed a letter brief in

opposition. The Medical Defendants submit that on March 23, 2018,

the Court ordered defense counsel to advise whether they would

accept service of the amended complaint for any of the newly named

Medical Defendants, and only Judith Bender was newly named. (Dkt.

No. 211.) Defense counsel responded that she was not authorized to

accept service for Judith Bender, who was no longer an employee of
Rutgers. (Letter, Dkt. No. 115.) Lisa Renee Mills and Monica

Tsakiris were named in the original complaint, but claims against

them were dismissed without prejudice, and they were renamed in

the amended complaint but never served.

I.     PROCEDURAL HISTORY

       Plaintiff initiated this action pro se by filing a civil

rights complaint on September 22, 2015. (“Compl.” Dkt. No. 1.) The

Court granted Plaintiff’s application to proceed in forma pauperis

under 28 U.S.C. § 1915(a), dismissed certain claims, including

those against Lisa Renee Mills and Monica Tsakiris, pursuant to §

1915(e)(2)(B), based on immunity and failure to state a claim, and

permitted the remaining claims to proceed. (Opinion and Order,

Dkt. Nos. 5, 6.) After discovery, Plaintiff filed an amended

complaint on March 23, 2018. (“Am. Compl.” Dkt. No. 135.) On

October 11, 2018, Charles H. Landesman, Esq. entered an appearance

as counsel for Plaintiff in this matter. (Letter, Dkt. No. 124.)

       The Medical Defendants filed a motion for summary judgment on

November 5, 2019. (“Med. Defs’ Mot. for Summ. J.” Dkt. No. 179.)

The NJDOC Defendants filed a motion for summary judgment on October

15, 2019. (NJDOC Defs’ Mot. for Summ. J., Dkt. No. 172.) The Court

granted the summary judgment motions of the Medical Defendants and

the NJDOC Defendants on March 19, 2021, and directed Plaintiff to

show   cause   why   he   had   not   served   the   amended   complaint   on

Defendants Lisa Renee Mills, Judith Bender and Monica Tsakiris,

                                       2
noting that absent good cause, the Court would dismiss the claims

against these Defendants without prejudice pursuant to Federal

Rule of Civil Procedure 4(m), and decline to exercise supplemental

jurisdiction over Plaintiff’s state law claims. (Orders, Dkt. Nos.

204, 207.)

II.   DISCUSSION

      Federal Rule of Civil Procedure 4(m) provides that

           Time Limit for Service. If a defendant is not
           served within 90 days after the complaint is
           filed, the court--on motion or on its own
           after notice to the plaintiff--must dismiss
           the action without prejudice against that
           defendant or order that service be made within
           a specified time. But if the plaintiff shows
           good cause for the failure, the court must
           extend the time for service for an appropriate
           period.

      Plaintiff has failed to show good cause for failing to timely

serve the amended complaint on Lisa Renee Mills, Monica Tsakiris

and Judith Bender. Plaintiff was acting pro se when he filed the

amended complaint on March 23, 2018. (Am. Compl., Dkt. No. 135.)

Plaintiff realleged claims in the amended complaint against Lisa

Renee Mills and Monica Tsakiris, after the Court dismissed the

claims against them in the original complaint without prejudice.

Plaintiff also brought claims against a new Medical Defendant,

Judith Bender. On March 23, 2018, the Honorable Joel Schneider

granted Plaintiff’s pro se motion to amend the complaint and

ordered that:


                                 3
          defense counsel shall advise the Court by
          April 16, 2018, if they will accept service of
          the amended complaint on behalf of any of the
          named new parties. If not, defense counsel
          shall produce to the Court by April 16, 2018,
          the last known addresses of their clients and
          present/former employees for the purpose of
          service of plaintiff’s complaint and summons.

(Order, Dkt. No. 112.) As noted above, Judith Bender was the only

newly named defendant because Lisa Renee Mills and Monica Tsakiris

were named in the original complaint, and Defendants were not

authorized to accept service on Bender’s behalf. (Letter, Dkt. No.

115.) It appears to have been an oversight by Plaintiff and his

counsel that Lisa Renee Mills and Monica Tsakiris were not served

with the amended complaint. Plaintiff, however, has not shown good

cause for this oversight, which should have been discovered, at

the latest, when Mills and Tsakiris did not participate in the

Medical Defendants motion for summary judgment because they had

not been served.

     With respect to Judith Bender, on October 4, 2018, Plaintiff

wrote to the Court requesting service of the amended complaint by

the U.S. Marshals on the newly named defendants. (Letter, Dkt. No.

123.) Charles Harry Landesman, Esquire entered his appearance on

behalf of Plaintiff on October 11, 2018. (Notice of Appearance,

Dkt. No. 124.)

     On January 9, 2019, Plaintiff’s counsel requested service of

the amended complaint by the U.S. Marshals on the newly named


                                4
defendants, and Judith Bender was included on the list for service.

(Letter, Dkt. No. 134.) The Court granted the request and ordered

service upon receipt of USM 285 forms from Plaintiff. (Order, Dkt.

No. 136.) On February 27, 2019, Attorney Landesman filed a letter

request with the Court, seeking the last known address of Judith

Bender, as she was no longer employed by the Medical Defendants.

(Letter, Dkt. No. 140.) The Court granted the request (Order, Dkt.

No. 143), and Plaintiff attempted to serve Judith Bender at her

last   known   address,    but   she    no    longer   lived   there.   (Summons

Unexecuted, Dkt. No. 150.)

       Plaintiff   was    provided     with   all   requested   assistance    in

obtaining information to allow him to serve the amended complaint

on Judith Bender. Again, Plaintiff’s failure to serve the amended

complaint on Lisa Renee Mills and Monica Tsakiris was due to an

oversight that went uncorrected from March 23, 2018, until after

the Court granted summary judgment on all federal claims for all

defendants who had been served in March 2021. Therefore, Plaintiff

has not shown good cause to extend the deadline for service of the

amended complaint under Federal Rule of Civil Procedure 4(m).

Therefore, the Court dismisses the claims against Tsakiris, Mills

and Bender without prejudice.

       Furthermore, Plaintiff shall show cause, within 14 days of

the date of this Order, why the Court should not dismiss the claims

against Tsakiris, Mills and Bender with prejudice under Federal

                                        5
Rule of Civil Procedure 41(b), for failure to prosecute. Plaintiff

should   address   the   following    factors:   (1)   extent   of   party’s

personal responsibility; (2) prejudice to the adversary; (3) any

history of dilatoriness, including how Plaintiff intends to obtain

service of these defendants at this late date; (4) whether failure

to prosecute was willful or in bad faith; (5) effectiveness of

sanctions alternative to dismissal; (6) the merit of the claims

asserted, particularly the federal claims as they are necessary

for supplemental jurisdiction over state law claims. See Briscoe

v. Klaus, 538 F.3d 252 (3d Cir. 2008).

     IT IS therefore on this 9th day of July 2021,

     ORDERED   that   the   Amended   Complaint   is   DISMISSED     without

prejudice as to Defendants Lisa Renee Mills, Judith Bender and

Monica Tsakiris pursuant to Federal Rule of Civil Procedure 4(m);

and it is further

     ORDERED that Plaintiff shall show cause, within 14 days of

the date of this Order, why the Court should not dismiss the claims

against Mills, Bender and Tsakiris with prejudice pursuant to

Federal Rule of Civil Procedure 41(b).



                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge




                                      6
